Title: To George Washington from Samuel Washington, 28 March 1799
From: Washington, Samuel
To: Washington, George

 

Dear Uncle
Chas Town March 28th 1799

I received your kind Letter by Coll Lear but never had it in my power to Answer it untill know being Oblige to Leave home, you ware kind enough to Mention if you recd the Money you expected that you would Let me have some I am know in the greatest want of it as the Executions that I mention’d to you in my former letter have come out against me to the Amount of Three or four hundred pound which I am affraid will take nearly all my Negroes to pay them, not Only the Loss of my Negroes but I shall Lose the Makeing of a crop which is all the way I have to support two Families. Know My Dear Uncle could you posibly Lend me that sum you will be the means of releasing me from the hands of the Sheriff for ever for if I am Once Clare I will warrant never to owe one Dollar as Long as I Live there is but one Suit besides those Executions against me, and that I shall be able to discharge this fall by the sale of my Land which I am in hopes of doing by that time. I will then return you the whole you are good enough to Lend me, I wished to have paid you a Visit, but my Father has been so Ill and still continues unwell that I am affraid to Leave him could you do any thing for me I shall thank to enclose the check on the Bank to me by the first post, which I can turn it here in to Money for I am affraid I cant keep the Sheriff of much Longer, I remain Dear Uncle you Affecton⟨e⟩ Nephew

Saml Washington

